Casey, J. Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 27, 1993, which, upon reargument, adhered to its prior decision ruling that claimant was ineligible for unemployment insurance benefits.
*971Claimant, an internal auditor for a hospital, was ordered to do an audit to verify that 75 nurses selected at random from a broad range of pay groups in a current pay period were being paid the current union pay scale and that no overpayments had occurred. Claimant did not perform the audit, claiming she lacked necessary documents that the supervisor should provide. After receiving some of the requested information, claimant still refused to even begin the audit. Claimant was discharged for refusing to start the audit ordered by her supervisor and for refusing to answer the questions of the supervisor about the audit.
Substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant lost her employment through misconduct for failing to obey the supervisor’s order and failing to answer the supervisor’s questions about why she had not started the audit or what she had been doing since she was not working on the audit.
Cardona, P. J., Mercure, White and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.